November 20, 2014.




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                     JETALL COMPANIES, INC., Appellant

NO. 14-13-00833-CV                          V.

   FOUR SEASONS FOOD DISTRIBUTORS, INC. AND DAVID G. DANG,
                           Appellees
               ________________________________

      This cause, an appeal from summary judgment orders in favor of appellees,
Four Seasons Food Distributors, Inc. and David G. Dang, signed September 12,
2013, was heard on the transcript of the record. We have inspected the record and
find no error in the orders. We order the summary judgment orders of the court
below AFFIRMED.

      We order appellant, Jetall Companies, Inc., to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.